Citation Nr: 0012821	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1942, and from December 1944 to May 1946.  He was a 
prisoner of war (POW) of the Japanese Government from April 
10, 1942 to October 4, 1942.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1992 rating decision of the 
Regional Office (RO) in Manila, Philippines, in which the RO 
granted the veteran's claim for service connection for 
dysthymic disorder and assigned a 10 percent evaluation, but 
denied the claim for service connection for hearing loss of 
the right ear.  The veteran appealed and the Board, in a 
March 1996 decision, determined that the veteran was not 
entitled to an evaluation in excess of 10 percent for 
dysthymic disorder and that he had failed to present a well 
grounded claim for entitlement to service connection for 
right ear hearing loss.

The veteran thereafter appealed the Board's March 1996 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court").  In 
April 1997, the Court granted a joint motion to remand the 
veteran's appeal to the Board and vacated the Board's March 
1996 decision.

In a subsequent decision dated in April 1998, the Board 
determined that the veteran's claim of entitlement to service 
connection for right ear hearing loss was well grounded.  The 
Board remanded that issue as well as the issue of entitlement 
to an evaluation in excess of 10 percent for dysthymic 
disorder to the RO for further development.

The RO in a subsequent rating decision of March 1999, granted 
service connection for right ear hearing loss and assigned a 
noncompensable disability rating thereto.  This is considered 
a complete grant of the issue on appeal, Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997); thus, the Board will address 
only the remaining issue on appeal in this decision.

The Board further notes that the RO in its March 1999 rating 
decision also increased the rating for the service-connected 
dysthymic disorder from 10 to 30 percent.  This claim remains 
on appeal as the disability evaluation is less than the 
maximum available benefits under VA laws and regulations.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran has been diagnosed with dysthymia primarily 
manifested by irritable mood, occasional depressed mood, some 
memory impairment and sleep disturbance; he has been assigned 
a score on the Global Assessment Functioning (GAF) Scale of 
50-60; he stays home, and keeps primarily to himself with 
some social interaction with family.

4.  The veteran's psychiatric disorder is not manifested by 
considerable impairment of the ability to establish and 
maintain effective or favorable relationships with people, 
and his psychoneurotic symptoms have not resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels so as to result in considerable industrial 
impairment.

5.  The veteran's psychiatric disorder is not manifested by 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.



CONCLUSION OF LAW

The schedular criteria for a disability evaluation for 
dysthymic disorder, in excess of 30 percent have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.31, 4.125-4.132, Diagnostic Code (DC) 9433 as effective 
prior to and from November 7, 1996


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the RO, in a March 1992 
rating decision, granted service connection for dysthymic 
disorder and assigned a 10 percent rating, effective from 
April 1991.  This appeal ensued.  In March 1999, the RO 
determined that a 30 percent evaluation was warranted, also 
effective from April 1991.

In the instant case, there were no official records for 
treatment of any disability during service.  Moreover, there 
was no evidence of any induction or separation examination, 
if made.  An October 1945 physical examination made no 
reference to any psychosis or psychoneurosis.

Report of a special VA POW protocol examination conducted in 
March 1990, noted that the veteran complained, amongst other 
things, that he suffered a recurrent mental disorder as a 
result of atrocities that he experienced as a POW.  The 
objective medical findings however, were negative for any 
acquired psychiatric disorder.  A report of psychosocial 
survey, accompanying the examination report, noted the 
veteran's daughter reporting that he became irregular in his 
work due to the recurrence of a mental disorder such as loss 
of memory, dizziness, headache and seizures.  She also stated 
that the appellant sometimes wandered away from home, failing 
to remember what had happened afterwards; consequently, he 
was confined to the hospital twice in 1967.

A July 1991 medical consultation letter, by a Dr. Lloren, 
offered that the appellant suffered from PTSD and nervous 
disorders.  The examiner noted that as the veteran was 
explaining his experiences as a POW, his manner changed to 
abnormal, and the veteran began to repeatedly mention his 
maltreatment as a POW.  The diagnoses were PTSD and nervous 
disorders, psychotic reaction, mentally incompetent.

VA records developed in November 1991 showed that the veteran 
was hospitalized for observation and examination (O & E) 
after being twice seen as an outpatient previously.  The 
diagnoses were depressive disorder, dental problems, anemia 
and presbyopia.  While in the hospital, the veteran's case 
was presented in a staff psychopathological conference.  It 
was noted that as part of this conference, all of the 
appellant's information (i.e., history of present illness, 
past medical records, past personal, military, educational 
and social history, along with course in the hospital and 
laboratory results) were discussed by the staff conference in 
detail.  The veteran was also interviewed.  The staff 
conference noted that the veteran suffered psychomotor 
retardation and depressed effect.  The appellant spoke softly 
and did not answer all questions, even with prodding.  His 
appetite was fair, and his sleeping pattern was fair, with 
only occasional interruptions on some days.  Results of 
psychological tests also revealed a tint of depression, 
although the findings were not definite.  The conference 
noted that it was evident by observation that the veteran was 
withdrawn and did not socialize.  His pervasive mood was 
noted to be that of depression.  Though it was not clear when 
the social withdrawal and depression started, the staff noted 
that he clearly exhibited them during his POW confinement.  
It was the consensus of the staff that the veteran suffered a 
depressive disorder not otherwise specified, although he was 
mentally competent to handle funds.

Report of VA psychiatric examination conducted in November 
1991, noted that the veteran's O & E hospital record had been 
reviewed as well.  Examination of the veteran's mental status 
revealed a fairly kept, well-built, elderly individual who 
looked younger than his septuagenarian status.  No motor 
disturbances were noted.  He spoke in his own dialect, with 
his nephew as an interpreter.  No speech pathology was noted, 
but there was poor eye contact.  His mood was depressed and 
his affect was flat.  The examiner also noted that responses 
to queries were brief and often impertinent.  There was 
poverty of thought content, with no morbid and delusional 
ideations elicited.  The examiner also stated that other 
aspects of the examination could not be fully ascertained due 
to frequent illogical responses from the veteran.  The 
diagnosis was dysthymic disorder; mentally competent.

Upon the first remand by the Board, the veteran was afforded 
a VA special psychiatric examination in April 1995.  The 
objective medical findings noted the veteran to be calm, 
talking only when questioned, and denying feeling sad or 
depressed.  His mood was euthymic with restricted affect, 
with no psychotic features elicited.  He denied any 
persecutory thoughts or paranoid ideations; however, when 
war, bombs or airplanes were mentioned, he verbalized that he 
must seek cover.  He elaborated on his experiences as a POW, 
and he denied suicidal thoughts.  There was no feelings of 
worthlessness and hopelessness.  The veteran had a fair 
recall of remote and recent past events and fair to poor 
recent memory.  The examiner  noted that the veteran was 
oriented to time, place and person.  Judgment was fair.  The 
veteran was also aware of the amount of his VA benefits, and 
the examiner noted that he was considered competent.  The 
examiner then sought to have a discreet social survey and 
consultation examination performed.

A discreet social survey was conducted in April 1995.  The 
interviewer spoke with the town's postman who stated that the 
veteran was still strong and responded appropriately.  
Another informant, a store owner, narrated that the veteran 
came to buy things from her store, but he stayed mostly at ho 
me.  She also stated that he used to help clean-up the 
neighborhood for extra money, but he have this up because of 
his advancing age.  A neighbor reported that he was often 
seen with another old man in the village or doing walking 
exercises in the morning.  The interviewer saw the veteran in 
his married daughter's home.  His daughter stated that he 
would often leave home without their knowledge and would 
return only when he had regained his senses or one of the 
neighbors brought him back home.  She further stated that 
none of the neighbors were aware of the veteran's present 
mental status.  She also claimed that the veteran could not 
travel alone and that she always accompanied him to the post 
office or to the bank for his checks.

Report of psychological consultation conducted in April 1995, 
noted that the veteran was given "WAIS and Bender Gestalt" 
tests.  It was also noted that due to communication problems, 
an interpreter was employed.  The veteran's mental ability 
was shown to be within the mentally defective range with a 
Full Scale IQ of 66.  Verbal IQ was 62, considered in the 
mentally defective range and a performance Scale IQ of 72, 
considered to be in the borderline range.  Bender-Gestalt 
reproductions showed deficiencies suggestive of brain 
impairment.  The consulting examiner noted that with his Full 
Scale IQ of 66, the veteran was considered not likely to cope 
with any task involving complex mental processes.

Based upon the social survey, consultation report and his own 
examination, the VA psychiatric examiner made final diagnoses 
of:  Axis I - Mild Anxiety Neurosis; Axis II - none; Axis III 
- hearing loss; Axis IV - war experience, severe.  The 
veteran was assigned a score of 70 on the Global Assessment 
of Functioning (GAF) Scale (some mild symptoms or 
difficulties in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships).  The veteran was not found to 
have dysthymic disorder.

As noted in the Introduction to this decision, the case was 
again remanded to the RO for further development in April 
1998.  

The examinations requested in the Board's 1998 remand were 
conducted in December 1998.  Upon VA psychiatric examination, 
the veteran was asked about his psychiatric problems and 
complained that he was sometimes depressed, could not sleep, 
sometimes did not eat, and had trouble with his memory.  The 
examiner noted that the veteran appeared physically and 
mentally weak.  Currently the veteran lived with his 
daughter.  It was reported that he easily became irritable at 
people in the home, shouts, stays often by himself.  He had 
lost his way a few times when he went out.  He had also been 
observed to be forgetful lately.  He was able to eat, dress 
and bathe himself if things were prepared for him.  

Upon mental status examination, the veteran was described as 
an elderly male, irritable, hard of hearing, fluent in his 
dialect, with evidence of psychomotor retardation.  He was 
quiet and looked down at the floor.  He refused to talk 
lengthily.  He became less cooperative as the interview 
progressed.  His voice was raised when many questions were 
asked.  There were no suicidal or homicidal thoughts.  
Cognition was limited.  Although the veteran's speech was 
relevant, he spoke only when asked.  Memory and orientation 
were somewhat impaired.  He was disoriented as to place and 
he exhibited slight impairment in remote and recent memory.  
He had experienced panic attacks a few times.  He had 
irritable mood with occasional depressed mood.  His judgment 
was limited; and he had fair to poor insight.  He was without 
any signs of symptoms of a psychotic process.  The diagnosis 
on Axis I was Dysthymia.  His GAF score was in the range of 
50-60, with moderate to serious symptoms.  The examiner noted 
that the veteran had on and off depressed mood and irritable 
mood, kept to himself, stayed at home, and did not work.

Legal Analysis

Initially, the Board notes that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award, as is the claim herein at issue, and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip op. at 9.  In this 
case, rather than provide a "staged rating" for discrete 
intervals during the period under appellate review, the RO 
elected to make the highest rating awarded retroactive to the 
earliest effective date assignable.  It is evident that the 
rating action by the RO contemplated all the relevant 
evidence or record.  Accordingly, although the RO 
characterized this issue as an "increased rating," the 
substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record.

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working ability.  
[0 percent]

Less than criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people. The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite 
industrial impairment.  [30 percent]

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.  [50 percent]

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.  [70 percent]

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to maintain or retain 
employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which quantifies 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate its "reasons 
or bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).  In VAOGCPREC 9-93, the General Counsel held that the 
term "definite" should be construed to mean distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than large.

As amended, all mental disorders, are rated under the same 
criteria, the "General Rating Formula for Mental Disorders," 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (as amended by 61 
Fed. Reg. 52695-52702).  As amended, the regulation reads as 
follows for the 0, 10, 30, 50, 70 and 100 percent ratings:

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication.  [0 percent]

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  [10 percent]

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  [30 percent]

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  [50 
percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF range of scores from 51 to 60 is for "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-worker)."  Diagnostic and Statistical 
Manual for Mental Disorders (DSM), 32 (4th ed.).

After reviewing the medical evidence provided in the claims 
file, the Board finds that the veteran has a dysthymic 
disorder with sleep disturbance, irritable mood, occasional 
depressed mood, some memory problems, and occasional panic 
attacks.  He has been given a GAF score of 50-60 indicating 
moderate symptoms and moderate difficulty in social and 
occupational functioning.

With respect to the veteran's level of disability resulting 
from his psychiatric disorder and with consideration of 
VAOPGCPREC 9-93 as mentioned above concerning "definite" 
disability, the Board concludes that, as the veteran's 
symptomatology has been medically defined as moderate, the 
veteran's disability more nearly approximates a disability 
characterized by a definite impairment, as per the VA General 
Counsel opinion 9-93.  And thus, the Board finds that the 
veteran's dysthymic disorder more nearly approximates a 
disability characterized by a definite impairment in the 
ability to establish and maintain effective and wholesome 
relationship with people, and with psychoneurotic symptoms 
which result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in definite 
industrial impairment.  In addition, the veteran' psychiatric 
disorder more nearly approximates a disability which is 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Hence an award of 30 percent disability evaluation 
for the veteran's psychiatric disorder is appropriate.

As mentioned above, the Board observes that the veterans has 
been assigned a GAF score of 50-60, given his moderate 
symptomatology.  Despite his age and hearing difficulties, he 
is capable of routine self-care and conversational 
interaction with others.  It is noted that the veteran has 
described some sleep disturbance, irritability and some 
memory impairment.  As such, the Board finds that the 
veteran's psychiatric disorder is not characterized by 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Moreover, the Board concludes that the 
veteran's psychiatric disorder is not characterized by a 
capacity to maintain effective or favorable relationships 
with people which is considerably impaired, as well as by 
psychoneurotic symptoms which result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  Therefore, 
the veteran's claim for an increased evaluation for dysthymic 
disorder in excess of 30 percent must fail.

In making its determination, the Board has considered 38 
U.S.C.A. § 5107(b) (West 1991).  Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove a claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied to the 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Massey v Brown, 7 Vet. App. 204, 206-7 (1994) 
and Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this 
case, after reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to a disability evaluation in 
excess of 30 percent for dysthymic disorder.  Thus, the 
benefit of the doubt rule does not apply to this case.



ORDER

An evaluation in excess of 30 percent for dysthymic disorder, 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


